WARNER, J.,
concurring specially.
I concur with the majority opinion and its affirmance of the trial court’s order certifying as a class those persons who, from August 6, 1995, through the date of the order certifying the class, purchased *1191cars from appellant and signed a retail installment sales contract, but were delivered an unsigned contract. The cause of action involving this class does not involve all of the facts set forth in the majority opinion regarding verbal assurances of financing after which financing is obtained on different, less favorable terms. Although these facts were extensively referred to in appellees’ pleadings, the narrow issue and claim for class certification involves whether AutoNation breached an obligation imposed by section 520.07(3) by failing to provide signed copies of the retail installment contract to purchasers. The correctness of the trial court’s interpretation of that statute as applied to the facts of this case is not properly before us at this time.